Sweeney, J.,
dissenting. Because the majority has-totally misconstrued the pertinent statute in issue, I must respectfully dissent in this cause.
R.C. 124.40 states in relevant part:
“(A) The mayor or other chief appointing authority of each city in the state shall appoint three persons, one for a term of two years, one for four years, and one for six years, who shall constitute the municipal civil service commission of such city and of the city school district and city health district in which such city is located. * * * Such municipal civil service commission shall prescribe, amend, and enforce rules not inconsistent with this chapter for the classification of positions in the civil service of such city and city school district, and all the positions in the city health district; for examinations and resignations therefor; for appointments, promotions, removals, transfers, layoffs, suspensions, reductions, and reinstatements therein; and for standardizing positions and maintaining efficiency therein. * * *
“Each municipal civil service commission shall make reports from time to time, as the board requires, of the manner in which the law and the rules and regulations thereunder have been and are being administered, and the results of their administration in such city, city school district, and city health district. A copy of the annual report of each such municipal civil service commission shall be filed in the office of the board as a public record.
“Whenever the board has reason to believe that a municipal civil service commission is violating or is failing to perform the duties imposed upon it by law, or that any member of such municipal civil service commission is willfully or through culpable negligence violating the law or failing to perform his duties as a member of the commission, it shall institute an investigation, and if, in the judgment of the board, it finds any such violation or failure to perform the duties imposed by law, it shall make a report of such violation in writing to the chief executive authority of such city, which report shall be a public record.” (Emphasis added.)
The “board” referred to in the foregoing statute is the appellant, State Personnel Board of Review. The majority herein completely ignores the above-emphasized language and has in effect obliterated the express intent of the General Assembly with respect to the state’s oversight role towards municipal civil service commissions throughout the state. In addition, the majority has seemingly misread the abundant decisional law in the “home rule” area to reach a decision that is contrary to the plain language set forth in R.C. 124.40.
In my view, the statute is clear, concise and unambiguous. As R.C. 124.40 states in relevant language, “[w]henever the * * * [State Personnel Board of Review] has reason to believe that a municipal civil service commission is violating or is failing to perform the duties imposed upon it by law, * * * it shall institute an investigation * * *. ” (Emphasis added.)
*220Given this precise language, it is unnecessary for the majority to attempt to divine the intent of this statute by resort to other precedents or rules of statutory construction. The General Assembly, in promulgating this statute, determined that alleged improprieties on the part of municipal civil service commissions are a matter of statewide concern, and therefore it enacted this law empowering the board to investigate municipal civil service commissions. Such a conclusion is bolstered by the fact that the General Assembly requires municipal civil service commissions to make reports to the board, “* * * as the board requires * * R.C. 124.40(A).
Since the legislature has, through R.C. 124.40, determined that municipal civil service commissions are a subject of statewide concern, local governments cannot override the state’s authority in this area, irrespective of whether the municipality has a charter form of government. As we stated in State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88, 89-90 [23 O.O.3d 145]:
“It is a fundamental principle of Ohio law that, pursuant to the ‘statewide concern’ doctrine, a municipality may not, in the regulation of local matters, infringe on matters of general and statewide concern. See, e.g., Eastlake v. Bd. of Bldg. Stds. (1981), 66 Ohio St. 2d 363 [20 O.O.3d 327]; Cleveland Electric Illuminating Co. v. Painesville (1968), 15 Ohio St. 2d 125 [44 O.O.2d 121]. Moreover, as this court ruled in Canton v. Whitman (1975), 44 Ohio St. 2d 62, 66 [73 O.O.2d 285], municipal regulations which have significant extraterritorial effects are matters of statewide concern.”
In light of the express language and clear intent of the statute in issue, I would reverse the judgment of the court of appeals. To do otherwise is completely contrary to the express and manifest intent of the General Assembly.
Douglas, J., concurs in the foregoing dissenting opinion.
Douglas, J., dissenting. In addition to joining the well-reasoned dissent of Justice Sweeney, I would point out that the sweeping language of the majority opinion requires me to dissent. It is my judgment that this majority opinion will be used time and again, in the name of “home rule,” to undermine matters determined by the legislature to be of statewide concern. A good example of this would be our recent decision in Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50. Applied against the language in today’s decision, Kettering would seem to be subject to an early demise.
It would have been my preference that the language of R.C. 124.40, emphasized by Justice Sweeney, had not been made part of the statute. However, the fact is that the language is there and no amount of attempt*221ing to explain it away by use of cases not on point will make that language disappear.
Accordingly, I respectively, but reluctantly, dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.